Exhibit 10.10
 
OLIN CORPORATION
 
PERFORMANCE SHARE PROGRAM
 
Codified to reflect amendments
 
through October 22, 2008
 
1.  
Terms and Conditions

 
The terms and conditions of the Performance Share Awards granted under this
Program are contained in the Performance Share Certificate evidencing such
Award, this Program and the LTIP.
 
2.  
Definitions

 
“Common Stock” means the common stock of Olin, par value $1.00 per share.
 
“Final Share Number” has the meaning specified in Section 3 of this Program.
 
“LTIP” means the Olin Corporation benefit plan under which the relevant
Performance Share Award is granted, including the 2003 Long Term Incentive Plan,
the 2006 Long Term Incentive Plan and any successor or similar plan.
 
“Olin” means Olin Corporation.
 
“Performance Cycle” means, with respect to a Performance Share Award, a period
of three calendar years, beginning with the calendar year in which such
Performance Share Award is granted.
 
“Performance Share Award” shall mean grants of “Performance Shares” and “Senior
Performance Shares.”
 
“Performance Share” and “Senior Performance Share” mean a unit granted under the
LTIP and this Program, maintained on the books of the Company during the
Performance Cycle, denominated as one phantom share of Common Stock, and paid in
cash or Common Stock in accordance with this Program.
 
“Program” means this Performance Share Program.
 
“S&P ROC” shall mean the average annual return on capital (calculated in the
same manner as Olin’s Return on Capital) of a group composed of the Standard &
Poor’s 1000 Materials companies plus Mueller Industries, Inc.; Wolverine Tube,
Inc.; Occidental Petroleum Corporation; Alliant Techsystems Inc.; PPG
Industries, Inc.; and The Dow Chemical Company, broken out by quintiles.
 
Capitalized terms not otherwise defined in this Program shall have the meaning
specified in the LTIP.
 
 
1

--------------------------------------------------------------------------------

 
3.  
Performance Share Awards

 
a.  
Awards of Senior Performance Shares (category A) under this Program granted
pursuant to the LTIP are intended to be “performance-based compensation” as that
term is used in Section 162(m) of the Code.  Each Performance Share Award shall
establish a target number of Performance Shares or Senior Performance Shares
awarded to the Participant named in such Award.

 
b.  
The target number of Performance Shares for each Participant shall be adjusted
based upon a comparison of Olin’s average annual Return on Capital during the
Performance Cycle with the S&P ROC during the Performance Cycle, in accordance
with the following chart:

 
 
If Olin’s Return on Capital for a Performance Cycle is in the:
 
The % of the target number of Performance
Shares paid will be:                      
highest Quintile of the S&P ROC
150%
2nd Quintile of the S&P ROC
125%
3rd Quintile of the S&P ROC
100%
4th Quintile of the S&P ROC
50%
lowest Quintile of the S&P ROC
25%



c.  
The target number of Senior Performance Shares for each Participant shall be
adjusted based upon a comparison of Olin’s average annual Return on Capital
during the Performance Cycle with the S&P ROC during the Performance Cycle, in
accordance with the following chart:

 

 
The % of the target number of Senior
Performance Shares paid will be:
 
If Olin’s Return on Capital for a Performance Cycle is in the:
A Shares
B Shares
highest Quintile of the S&P ROC
150%
150%
2nd Quintile of the S&P ROC
125%
125%
3rd Quintile of the S&P ROC
100.0%
100%
4th Quintile of the S&P ROC
33.33%
100%
lowest Quintile of the S&P ROC
0%
100%



d.  
As soon as practicable in the calendar year following the end of the Performance
Cycle, the Company shall calculate the appropriate adjustment, if any, to the
target number of Performance Shares and Senior Performance Shares (the “Final
Share Number”) for all Participants whose Performance Share Awards have vested
during or at the end of such Performance Cycle.

 
4.  
Vesting and Forfeiture

 
a.  
Except as otherwise provided by the Committee, the LTIP, this Program or the
Performance Share Award certificate, an interest in a Performance Share Award
shall vest only if the Participant is an employee of the Company or a subsidiary
on the last day of the relevant Performance Cycle.

 
b.  
If a Participant’s employment with the Company or a subsidiary terminates for
cause or without the Company’s consent (other than as the result of the
Participant’s death, disability or retirement) before a Performance Share Award
has vested, his or her Performance Share Award shall terminate and all rights
under such Award shall be forfeited.

 
 
2

--------------------------------------------------------------------------------

 
c.  
If a Participant’s employment with the Company or a subsidiary terminates as the
result of his or her disability, (as that term is defined in Section 409A of the
Code or any successor provision), or retirement under any of the Company’s
retirement plans before a Performance Share Award has vested, the Participant
shall be entitled to a pro rata Performance Share Award, payable solely in cash
at the time that the Performance Share Award would otherwise be payable under
Section 5.  The cash payment shall be equal to the Final Share Number calculated
in accordance with Sections 3 and 5 of this Program, multiplied by the Fair
Market Value on the last day of the relevant Performance Cycle, multiplied by a
fraction with a numerator equal to the number of months during the Performance
Cycle the Participantwas employed by the Company or a subsidiary (rounded up to
the nearest whole month) and a denominator of 36.

 
d.  
If a Participant’s employment with the Company or a subsidiary terminates as the
result of his or her death before a Performance Share Award has vested, the
Participant shall be entitled to a pro rata Performance Share Award, payable
solely in cash within ninety (90) days of the Participant’s death.  The cash
payment shall be equal to the Participant’s target number of Performance Shares
or Senior Performance Shares, as the case may be, multiplied by the Fair Market
Value on the date of the Participant’s death (or the next trading day, if the
Common Stock was not traded on such date), multiplied by a fraction with a
numerator equal to the number of months during the Performance Cycle the
Participant was employed by the Company or a subsidiary (rounded up to the
nearest whole month) and a denominator of 36.

 
e.  
If a Participant’s employment with the Company or a subsidiary terminates for
any other reason, the Company shalldetermine the portion, if any, of the
Performance Share Award that shall not be forfeited, and the form of payment
(cash or shares or a combination) that the Participant shall receive.  That
determination shall be made by the Committee in the case of any officer, and by
the Chairman of the Board, President, Chief Executive Officer, or any Vice
President, in the case of any non-officer employee.  Notwithstanding this
Section 4, payment shall be made pursuant to Section 5.

 
5.  
Payment Timing

 
a.  
As soon as is administratively practicable after the determination of the Final
Share Number, but not later than the last day of the calendar year following the
Performance Cycle, the Company will (i) issue to each Participant a number of
shares of the Common Stock equal to one-half of the Final Share Number, rounded
down to the nearest whole share if such number is not a whole number, and (ii)
pay the Participant an amount equal to the Fair Market Value of one-half of the
Final Share Number of shares of Common Stock on the last day of the Performance
Cycle, rounded up to the nearest whole share if such number is not a whole
number.

 
b.  
No dividends or dividend equivalents shall be paid on any Performance Shares or
Senior Performance Shares.

 
 
3

--------------------------------------------------------------------------------

 
6.  
Reserved

 
7.  
Miscellaneous

 
a.  
By acceptance of the Performance Share Award, each Participant agrees that such
Award is special compensation, and that any amount paid will not affect:

 
i.  
the amount of any pension under any pension or retirement plan in which he or
she participates as an employee of Olin,

 
ii.  
the amount of coverage under any group life insurance plan in which he or she
participates as an employee of Olin, or

 
iii.  
the benefits under any other benefit plan of any kind heretofore or hereafter in
effect, under which the availability or amount of benefits is related to
compensation.

 
b.  
The Company will withhold from the distribution of any cash pursuant to
Performance Share Awards the amount necessary to satisfy the Participant’s
federal, state and local withholding tax requirements.  It is the Company’s
intention that all income tax liability on Performance Share Awards be deferred
in accordance with the applicable requirements of Code Section 409A, until the
Participant actually receives such shares or payment thereof.

 
c.  
To the extent any provision of the Program (or any Performance Share Award) or
action by the Board of Directors or Committee would subject any Participant to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.  It is intended that the Program (and any Performance Share Award)
will comply with Code Section 409A, and the Program (and any Performance Share
Award) shall be interpreted and construed on a basis consistent with such
intent.  The Program (and any Performance Share Award) may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve compliance with Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for Program benefits or
Performance Share Awards.  Except as specifically provided in the LTIP, a
Participant (or beneficiary) is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
(or beneficiary) in connection with any distributions to such Participant (or
beneficiary) under the Program (including any taxes and penalties under Code
Section 409A), and neither Olin nor any Affiliate shall have any obligation to
indemnify or otherwise hold a Participant (or beneficiary) harmless from any or
all of such taxes or penalties.

 

 
4

--------------------------------------------------------------------------------

 
